DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/09/2021.

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-6 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding claim 1, in line 3, “a first member inserted between vertebral bodies” is recited. This statement positively claims a human organism, and is therefore in violation of USC 101 as outlined above. For purposes of examination, this statement will be interpreted to read, “a first member configured to be inserted between vertebral bodies”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melkent et al. (US 20150100126 A1) (hereon referred to as Melkent).
	Regarding claim 1, Melkent teaches an inserting angle-adjustable implant cage (see Figs. 1-3) for oblique lumbar interbody fusion surgery, comprising: 
a first member (12) configured to be inserted between vertebral bodies; 
	a second member (60) coupled to a front surface of the first member; 
	a screw hole (72) formed through the second member; 
a screw (42a) fastened to the screw hole; and 
a vertical coupling hole (46) vertically formed through the first member so as to couple the second member thereto (see Fig. 2), wherein the second member is slidable a predetermined distance along a front circumference of the first member, while it is coupled to the vertical coupling hole (see Para. [0055]).  
Regarding claim 2, Melkent teaches the inserting angle-adjustable implant cage according to claim 1, further comprising: 

a vertical bar (94) coupled to the coupling protrusion of the second member and mounted to the vertical coupling hole (46).  
Regarding claim 3, Melkent teaches the inserting angle-adjustable implant cage according to claim 2, further comprising a horizontal coupling hole (48) formed in a transversal direction in the front surface of the first member and communicating with the vertical coupling hole (46).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Melkent as applied to claim 3 above further in view of Moon (US 20180256363 A1).

Moon teaches an implant cage (see Fig. 4) with a first member (110), a second member (121), and coupling protrusion (120), comprising a hole (see the hole through which pin 123 passes), configured to receive a vertical bar (123).
It would be obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the second member of Melkent to have a hole as taught by Moon, and furthermore to comprise a pin configured to pass through said hole, as this would allow for pivotal motion of the second member relative to the first member, increasing the range of motion possible between the two components.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Melkent as applied to claim 1 above further in view of Lindemann (US 8206390 B2).
Melkent teaches an implant cage comprising a first and second member, wherein the second member has two screw holes as outlined above, however fails to teach the second member including: 
a second-first member with a coupling protrusion formed thereon; and 
a second-second member and a second-third member provided above and below the second-first member to receive upper and lower ends of the second-first member inserted therein (claim 5), wherein the second-first member includes a central portion, an upper portion and a lower portion extended upward and downward from the central portion, and widths of the upper portion and the lower portion are smaller than a width of the central portion (claim 6).
Lindemann teaches a bone plate (see Figs. 1 and 3) with a first-second member (16), which comprises coupling protrusions (24 and 28), and furthermore comprises a second-second member (18) and a second-third member (20), which are both aligned above and below the first-second member (16), 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second member of Melkent to have the second-first member with coupling protrusions of Lindemann, as well as the second-second member and the second-third member of Lindemann, as this configuration would allow for the ratcheting system of Lindemann as this allows for movement of the second-second and second-third members towards the second-first member, which may control the loading on the second-first member and improve fusion (see Para. [0054]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Aflatoon et al. (US 20120143336 A1), Lauf et al. (US 20180303629 A1), and Capote et al. (US 10034771 B2).
Aflatoon et al. teaches an interbody cage with an anchoring system attached.
Lauf et al. teaches an interbody cage with an expandable plate system.
Capote et al. teaches an interbody cage with a plate on top configured to accept a bone screw.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773